Filed 4/14/21 In re M.M. CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

  In re M.M., a Person Coming                                B308111
  Under the Juvenile Court
  Law.                                                       (Los Angeles County
                                                             Super. Ct. No. 19CCJP07249A)

  LOS ANGELES COUNTY
  DEPARTMENT OF
  CHILDREN AND FAMILY
  SERVICES,

       Plaintiff and
  Respondent,

            v.

  RICHARD M.,

       Defendant and
  Appellant.
      APPEAL from orders of the Superior Court of Los
Angeles County, Tamara Hall, Judge. Conditionally
affirmed, and remanded with directions.
      Vincent Uberti, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Erica Edelman-Benadon, Senior
Deputy County Counsel, for Plaintiff and Respondent.
                 __________________________

      Richard M. (father) appeals the findings and orders
made by the juvenile court at a six-month review hearing
under Welfare and Institutions Code section 366.21,
subdivision (e).1 Father contends that respondent Los
Angeles County Department of Children and Family
Services (Department) did not provide reasonable
reunification services, and the juvenile court erroneously
found that returning M.M. (minor) to his custody would be
detrimental. Father also contends the court and the
Department failed to comply with the Indian Child Welfare
Act (ICWA) (25 U.S.C. § 1901 et seq.). We conditionally
affirm and remand the case for the limited purpose of
compliance with ICWA.




     1 All statutory references are to the Welfare and
Institutions Code, unless stated otherwise.



                              2
    FACTUAL AND PROCEDURAL BACKGROUND

Referrals and initial investigation

      Minor was born in October 2017, and her parents are
J.P. (mother)2 and father. The Department’s investigation
was triggered by two separate law enforcement calls in late
September 2019, which the Department concurrently
investigated.
      Law enforcement responded on to a September 29,
2019 domestic violence incident between mother and father.
Mother called the police, who arrived after father had
already left. Mother told law enforcement that there were
past incidents of domestic violence between father and her,
both reported and unreported, during their two-year
relationship. Mother stated that she and father had been
arguing and he became more upset and began throwing
small objects at her when he could not find his car keys to
leave. When father found his keys, mother was standing
near the front door; father pushed her with both arms, took
minor, and began walking to the parking lot. Mother


     2 Mother is not a party to this appeal. Mother was
formerly a dependent in Riverside County, due to her
parents’ incarceration on murder charges. She received non-
minor dependent extended foster care services from 2013 to
2017, and court records indicate she was known to possess
drug paraphernalia and refused to participate in therapy
services.



                               3
followed him and tried to help put minor in the car seat, but
father became angry and hit mother in the face. Mother
took minor and went back into the apartment. Mother did
not have any visible injuries; she denied medical treatment
and did not want an emergency protective order.
      The next day, police responding to a vandalism call
observed mother and a female friend vandalizing a vehicle
while minor was left unattended. Mother and her friend
were arrested on felony vandalism charges, and minor was
released to father, who was not involved in the vandalism
and who traveled to the police department to pick up minor.
      In early October 2019, police responded to an
emergency call made by father after mother said she wanted
to drive the car into a wall, and locked herself in the
bathroom, possibly with a knife. Mother was involuntarily
hospitalized under section 5150, and was diagnosed with
major depression. Father noted that mother was currently
taking psychotropic medication, and he said he was not
concerned for minor’s safety, saying he checked on them
every day, and if mother was having a hard day, he would
take minor to father’s mother’s home (i.e., minor’s paternal
grandmother’s home).
      On October 18, 2019, a Department case social worker
made an unannounced visit to the home and interviewed
mother and father about the referrals. Mother and father
were both cooperative in agreeing to speak to the social
worker. Mother was emotional, father was calming and
protective, and both signed a safety plan agreeing to




                              4
cooperate with the Department’s investigation and attend a
child and family team (CFT) meeting to explore service
options. Mother also agreed in the plan to follow through
with mental health treatment, including taking prescribed
medications.3 However, mother refused to sign forms
consenting to the release of medical information, ultimately
walking away from the social worker into another room and
stating “I don’t want my name all over you guys’ system. I’m
not signing anything.”
      The Department continued to gather information
regarding the incidents underlying the referrals after
interviewing the parents, including obtaining law
enforcement’s incident report of mother’s October 2019
hospitalization. The social worker spoke with mother by
phone on October 22, 2019; mother reported she was doing
well and promised to call back later that day to provide
information on an upcoming intake therapy appointment at
a mental health clinic, which was due to take place that
week. Mother appears not to have followed up, and the
social worker tried to reach her again on October 29, 2019,
but she did not answer her cell phone after prolonged
ringing, and the social worker left a voicemail requesting a
return call.




     3    A copy of the safety plan does not appear in our
record.



                                 5
Detention and further investigation

      On November 4, 2019, the Department filed a petition
and obtained an order authorizing them to detain minor.
The social worker’s affidavit noted that “parents’ increasing
unwillingness to fully cooperate with the current
[Department] investigation has become increasingly evident
as mother refused to sign consent for release of mental
health records forms, and has not contacted [the social
worker] to provide update on her efforts to comply with the
terms and conditions of the implemented safety plan.” The
social worker also stated that mother and father were not
forthcoming, as they denied engaging in any acts of domestic
violence, and withheld detailed information about mother’s
October 2019 hospitalization. Finally, the social worker
noted the safety plan was not a legally enforceable court
order and removal was necessary. The Department detained
minor and filed a petition alleging minor was a dependent
under section 300, subdivisions (a) and (b), based on
domestic violence between mother and father and mother’s
mental health issues.
      The Department’s ongoing investigation revealed a
prior domestic violence incident in 2018. Both parents
acknowledged they had argued, but denied that father had
pushed mother down the stairs, instead stating that mother
had slipped on some salsa that had spilled on the stairs.
Both parents denied that there was any domestic violence on
September 29, 2019. Mother denied she had called the police




                             6
and claimed the police report was inaccurate. Father
acknowledged he and mother had argued, both in the
apartment and at the car. He described a
miscommunication, but was unaware that the police had
been called. Father denied hitting mother, and pointed out
that mother had no bruising. Regarding the vandalism on
September 30, 2019, mother said she and a friend had
confronted her former boyfriend’s new girlfriend, and they
vandalized the car while they were not thinking. Mother
denied minor was left unattended. Father was unaware of
the incident until after mother was arrested. During
father’s interview, he described learning that mother was
likely having a relationship with another man. Asked about
the future of his relationship with mother, father said he
was willing to work on it if they could trust each other.

Adjudication and disposition

     On January 6, 2020, the juvenile court sustained
amended petition allegations and ordered that minor would
remain removed from parental custody. The court ordered
reunification services for both parents. Mother’s case plan
required her to submit to 10 random drug tests, with a full
drug program if any test was missed or dirty, to engage in
mental health counseling, and to take all prescribed
psychotropic medications. Both mother and father were to
attend individual counseling to address case issues, anger
management, and conjoint counseling if they remained in a




                               7
relationship with each other. The court ordered the
Department to assess and provide any available funds to
facilitate parents’ participation in programs, to provide a
written visitation schedule for nine hours of monitored
visitation per week, with mother and father to not visit
together. Neither parent appealed the January 6, 2020
jurisdictional findings or dispositional orders.

Six-month review period

      The Department summarized father’s reunification
efforts in its six-month review report, dated September 30,
2020.4 Mother and father were living together and planned
to remain together. Father was working and mother was
attending school. Both parents participated in monitored
visitation consistently, whether in person three times a
week, or on daily video chat visits due to pandemic
restrictions. The social worker observed that minor had a
strong bond with both parents. The Department visitation
monitor raised a concern that during a majority of the visits
the parents just had minor watch videos on a cell phone,
although the Department did not raise further objections
after the parents explained that they like watching videos as
a family and minor finds it comforting. The monitors also
had to admonish the parents from talking about case issues

     4 The six-month review hearing was initially scheduled
for July 6, 2020, but was continued due to the COVID-19
pandemic and its impact on court proceedings.



                               8
in minor’s presence at the visits; mother and father complied
with that instruction.
      The Department’s report stated: “During this
reporting period, the [Department] has provided the parents
with Family Reunification services. As part of these service
components, [the Department] has done the following:
    • Monthly face-to-fact contacts with [minor], caregiver
      and parents
    • Video Chat visits due to Covid-19
    • Monitored [minor’s] medical, dental, developmental
      and mental health needs
    • Case Management
    • Arranged and participated in CFT Meetings on behalf
      of [minor]
    • Provided parents with referrals and court ordered case
      plan
    • Provided [mother] with ID’s for drug testing purposes
    • Coordinated family therapy sessions for [minor] with
      her parents.”
      The social worker provided both parents with their
court-ordered case plan, minute order, and referrals on
February 7, 2020, and both parents signed a letter
acknowledging they received the information. Father also
signed an acknowledgement that he received counseling
referrals on March 3, 2020. Father told the social worker he
was having challenges enrolling in counseling because most
places would not accept his private insurance, and would
only accept Medi-Cal. The social worker advised father that




                              9
father would need to choose a provider, have them provide a
written estimate of the cost, and then the Department would
assess whether there was available funding to assist. While
the timing of the communication between the social worker
and father is not apparent from the report, the social worker
noted that father did not provide the Department with any
cost information. Father enrolled in a 12-week parenting
program in July 2020, and would provide proof of completion
when the program ended. The social worker noted that
father was not ordered to take a parenting program, but he
felt it would be beneficial.
       Mother started individual counseling in January 2020
and was also attending anger management sessions weekly.
The social worker sent mother a referral for video counseling
on April 28, 2020, stating “I know you mentioned that you
were going to start conjoint counseling, but if there are any
issues with it please see the attached services being offered
online.” Nothing in the record shows the social worker sent
anything similar to father.
       In May 2020, mother provided the social worker with
contact information for her and father’s conjoint therapist.
After the social worker provided the therapist with case
documents, the therapist informed the social worker she
would not be able to provide conjoint therapy sessions due to
the couple’s domestic violence history.
       Mother and father started weekly family therapy
sessions with minor on July 31, 2020. The family therapist
provided the Department with a written report, explaining




                             10
that minor was referred due to difficulties with transition,
resulting in excessive temper tantrums. Sessions began
with minor and foster mother, and the parents began
participating in July. Parents had excellent attendance and
actively participated in the sessions. The parents “expressed
and demonstrated their commitment to reunifying with
[minor]. They are attentive to her needs during session.
They have been open to feedback from therapist and are
dedicated to making reunification a smooth process for
[minor.] [Minor] seeks out affection and takes joy in playing
with her parents during their sessions together.”
      Much of the Department’s six-month report focused on
mother’s drug testing requirements, including a number of
missed tests and tests with positive results for marijuana.
Mother sent e-mails arguing she had satisfied her drug
testing requirement, while the social worker reported that
mother’s missed tests meant that mother had to participate
in a substance abuse program.
      On August 31, 2020, mother e-mailed the Department
and her attorney to report that after conducting a home
inspection on August 24, 2020, and telling mother and father
she would get back to them by the end of the day about
unmonitored visits, the social worker had been unreachable.
Mother described an “ongoing and recurring problem” of
needing to go over the social workers’ heads to get anything
done. The following day, the social worker responded to
explain that the Department would not be granting
unmonitored visits based on mother’s no-shows and positive




                             11
drug tests, and reminding mother that based on her missed
tests, she needed to participate in a full drug program with
aftercare. Mother responded, accusing the social worker of
changing the requirements for unmonitored visits, repeating
that the social worker was failing to respond to calls and
texts, and stating she (mother) would not participate in a
drug program.5 The Department recommended that
reunification services continue for both parents.

Six-month review hearing

      At the September 30, 2020 six-month review hearing,
the court stated it had reviewed the Department’s report,
and heard argument about placement and services. Mother
argued she was in substantial compliance with her case
plan, arguing the Department had not asked her to do a full


     5 The full text of mother’s e-mail stated, “You have and
Your supervisor have a personal vendetta against me, and
always have but that is not my problem, that is YOURS. I
was told they wanted to see my levels Drop which, they
clearly did considering the LAST TEST. I was only
scheduled to do testing until JULY 25th which is on the
paper work that YOU Sent me directly. Like I said That’s
not on me, that’s on you because you fail to communicate,
you fail to answer calls or texts, you fail to return them and
you fail at doing your job. For weeks at a time no one can
reach you. I WILL NOT be participating in a drug program
and I will make sure that you and [another social worker]
are looked into.”



                              12
substance abuse program, and pointing out there was no
evidence she was ever under the influence during visits with
minor. She asked for minor’s return, and alternatively for
unmonitored visits.
      Father reminded the court that the Department had
the burden of showing detriment, that it had not done so,
and that the Department had failed to provide reasonable
reunification services, particularly because father had not
received any funding assistance for services. Father pointed
to the Department’s delayed and inadequate responses to his
request for financial assistance in signing up for conjoint
counseling, delays in responding to father’s text messages,
and the fact that despite positive, consistent visits, the
Department was not willing to liberalize to unmonitored
visits to permit the parents an opportunity to show what
they had learned. Father pointed out he was taking a
parenting class even though it was not ordered by the court.
If the court was not willing to return minor to both parents,
father asked for release to father, with the condition that
father would reside with paternal grandmother and
participate in any services or conditions the Department
requested, including unannounced home visits and family
maintenance services. Because there was no factual basis to
keep minor removed from father, releasing her to father
would help the Department better assess and address any
concerns that might arise.
      The Department argued that based on the sustained
petition allegations and the parents’ failure to participate in




                              13
court-ordered programs, the court should not grant the
parents’ request to return minor to parental custody,
because a parent’s non-compliance with the case plan is
evidence of risk of detriment.
      Minor’s counsel clarified that at disposition, the court
permitted parents to do conjoint counseling rather than a
domestic violence program, but because parents had not
participated in counseling to address the domestic violence,
minor remained at risk.
      The court found by clear and convincing evidence that
the parents had made minimal progress towards
reunification. Father’s participation in a parenting program
and both parents’ participation in family therapy sessions
were to be commended, but neither parent had addressed
the domestic violence that brought the case to the court. The
court found by a preponderance of the evidence that
returning custody to father alone or to both parents posed a
substantial risk of detriment to minor’s safety, protection,
physical and/or emotional well-being.6 The court reminded
both parents that failure to participate in court-ordered
treatment constituted prima facie evidence that return
would be detrimental. The court found that the Department
had complied with the case plan in making reasonable
efforts to return the child to a safe home and complete any

     6 The minute order states that the court found made
the detriment finding based on clear and convincing
evidence, but the reporter’s transcript shows that the court
found detriment by a preponderance of the evidence.



                             14
necessary steps to finalize the permanent placement of the
child. Both parents’ requests for unmonitored visits were
denied.
      Father filed a notice of appeal on October 5, 2020.

                        DISCUSSION

Reasonable services

      At the six-month review hearing, the court must
determine whether the Department has made reasonable
efforts to provide reunification services to father and the
extent of his progress toward alleviating or mitigating the
causes that led to the minor’s detention. (§§ 366, subd.
(a)(1)(B), 366.21, subd. (e)(8) [six-month review-reasonable
services].) The Department “must make a good faith effort
to provide reasonable services responsive to the unique
needs of each family, and the plan must be . . . ‘“‘designed to
eliminate those conditions which led to the juvenile court’s
jurisdictional finding.’”’ [Citation.]” (Patricia W. v. Superior
Court (2016) 244 Cal.App.4th 397, 420 (Patricia W.).)
“Services will be found reasonable if the Department has
‘identified the problems leading to the loss of custody, offered
services designed to remedy those problems, maintained
reasonable contact with the parents during the course of the
service plan, and made reasonable efforts to assist the
parents in areas where compliance proved difficult . . . .’
[Citation.]” (In re Alvin R. (2003) 108 Cal.App.4th 962, 972–




                              15
973.) The adequacy of a reunification plan and the
reasonableness of the Department’s efforts “are judged
according to the circumstances of each case.” (Amanda H. v.
Superior Court (2008) 166 Cal.App.4th 1340, 1345 (Amanda
H.) [social services agency must make good faith effort to
create and effectuate reunification plan].) “The standard is
not whether the services provided were the best that might
be provided in an ideal world, but whether the services were
reasonable under the circumstances.” (In re Misako R.
(1991) 2 Cal.App.4th 538, 547.) The Department must show
by clear and convincing evidence that reasonable
reunification services have been provided. (In re Monica C.
(1995) 31 Cal.App.4th 296, 306.)
      We review a finding that reasonable services were
provided for substantial evidence, considering the record in
the light most favorable to the Department. (Patricia W.,
supra, 244 Cal.App.4th at p. 419.) “‘“If there is substantial
evidence supporting the judgment, our duty ends and the
judgment must not be disturbed.”’ [Citation.]” (Amanda H.,
supra, 166 Cal.App.4th at p. 1346.) However, when the
burden of proof at the trial court level is clear and
convincing, the substantial evidence standard of review
should account for the higher level of certainty demanded by
that burden of proof, as compared to facts proven by
preponderance of the evidence. (Conservatorship of O.B.
(2020) 9 Cal.5th 989, 998–1006.)
      Father contends that based on the reporter’s
transcript, the juvenile court failed to determine whether the




                             16
Department had provided reasonable reunification services
to father. He acknowledges that the clerk’s transcript does
contain the required finding, but notes that the language of
the clerk’s transcript does not indicate which evidentiary
standard the court applied.
      We reject father’s argument that the juvenile court
failed to make the required reasonable services finding.
During the hearing, the court was actively engaged with all
the attorneys, acknowledging that the Department had the
burden of proof, and asking questions about father’s
enrollment in services. While the court may not have used
the precise wording of section 366.21, subdivision (e)(8),
when it found that the Department had “complied with the
case plan in making reasonable efforts to return the child to
a safe home,” we understand that the court is deciding both
that the Department has met the requirements for federal
funding and provided reasonable reunification services.
      Father argues that the Department failed to provide
reasonable services because it did not maintain consistent
and timely contact with the parents. The Department’s six-
month review report, which was admitted into evidence,
states that the social worker had monthly contact with the
parents and provided father with referrals. When father had
difficulty finding low cost programs that took his insurance,
the social worker was responsive, advising father on the
process for getting reimbursement. At the hearing, counsel
for father and the Department presented competing
arguments about whether the Department had complied




                             17
with the court’s order to provide funding assistance. The
record also shows the court asked counsel questions about
the challenges father faced in enrolling for counseling. On
the question of the social worker’s responsiveness, it is not
our role to second-guess the trial court’s credibility
determinations. (In re Yolanda L. (2017) 7 Cal.App.5th 987,
992.) The report states that the social worker asked father
to provide documentation of program costs, and had not
received the requested information. On these facts, we find
substantial evidence that the Department provided
reasonable reunification services.

Detriment finding and decision to deny father’s request for
M.M.’s return

      At the six-month review hearing, the juvenile court
must return the child to his or her parent’s custody unless it
finds by a preponderance of the evidence that such return
would “create a substantial risk of detriment to the safety,
protection, or physical or emotional well-being of the child.”
(§ 366.21, subd. (e)(1).) The Department bears the burden of
proving risk of detriment. (David B. v. Superior Court
(2004) 123 Cal.App.4th 768, 789.)
      Whether the placement of a child with her parent
would be detrimental is to be examined by looking at the
totality of the circumstances. (See A.H. v. Superior Court
(2010) 182 Cal.App.4th 1050, 1059 [“[d]etriment can be
shown many different ways”].) Relevant circumstances




                              18
include (1) the relevant parent’s “[c]ompliance with the
reunification plan” (Constance K. v. Superior Court (1998) 61
Cal.App.4th 689, 704 (Constance K.)), and, separate and
apart from that compliance, (2) the “effect . . . return [to the
parent’s custody] would have on the child” (In re Joseph B.
(1996) 42 Cal.App.4th 890, 901) as well as “the manner in
which the parent has conducted . . . herself in relation to a
minor in the past” (Constance K., at p. 705).
      We review a juvenile court’s finding that such
detriment exists for substantial evidence. (In re E.D. (2013)
217 Cal.App.4th 960, 965–966.) Substantial evidence is
evidence that is of “‘reasonable, credible, and of solid value’”
such that a reasonable trier of fact could make such findings.
(In re Angelia P. (1981) 28 Cal.3d 908, 924.) The appealing
party “bear[s] the burden to show there was no evidence of a
sufficiently substantial nature to support those findings and
orders. [Citation.] We draw all reasonable inferences from
the evidence to support the findings and orders of the
juvenile court and review the record in the light most
favorable to the court’s determinations; we do not reweigh
the evidence or exercise independent judgment, but merely
determine if there are sufficient facts to support the trial
court’s findings. [Citation.] Thus, we do not consider
whether there is evidence from which the juvenile court
could have drawn a different conclusion but whether there is
substantial evidence to support the conclusion that the court
did draw. [Citation.].” (In re M.R. (2017) 8 Cal.App.5th 101,
108.)




                              19
      Father contends there was no substantial evidence to
support the juvenile court’s determination that returning
minor to father’s custody would place her at substantial risk
of detriment. The dependency case began after a domestic
violence incident between mother and father, and the two
remained in a relationship after minor was detained.
Despite a court order to do so, neither parent had enrolled in
individual counseling to address that domestic violence.
“The failure of the parent . . . to participate regularly and
make substantive progress in court-ordered treatment
programs shall be prima facie evidence that return would be
detrimental.” (§ 366.21, subd. (e)(1).)
      Father seeks to excuse his failure to participate by
pointing out that no additional incidents had taken place,
and the parents’ visits with minor were positive. Father
argues the positive parenting-child relationship between
himself and minor weighs in favor of returning minor to his
custody. This does not, however, demonstrate that there is
no substantial evidence to support the court’s detriment
finding.

ICWA inquiry and findings

      Although father initially denied any Indian ancestry,
at the November 12, 2019 detention hearing he filed an
ICWA-20 form (parental notification of Indian status)
claiming he may have Indian ancestry. Father identified
paternal great grandmother Superba C., noting the name of




                              20
the tribe as “unknown,” and identifying the band as
“Kentucky.” Paternal grandmother was present at the
detention hearing. She affirmed she had family from
Kentucky and said she would have to ask her brother. The
court ordered the Department to interview father and any
available paternal relatives about potential Indian ancestry,
and to notice any tribes identified.
      When the Department later interviewed father, he
denied any Indian ancestry, despite being reminded of his
earlier claim. The Department called and left messages for
paternal grandmother twice in December 2019. Although
the social worker was in contact with paternal aunt when
minor was placed with her, there is no indication that the
social worker ever asked paternal aunt about potential
Indian ancestry, or took any steps to identify or contact any
other paternal relatives. The Department’s jurisdictional
report stated that ICWA did not apply, and ICWA was not
discussed at the adjudication hearing on January 6, 2020.
      According to a March 2, 2020 last minute information
report, a social worker spoke to paternal grandmother about
potential placement. Nothing in that report indicated that
paternal grandmother was asked about Indian ancestry or
relatives in Kentucky.
      The Department’s six-month review report stated that
ICWA “does or may apply” and that the court had not yet
made ICWA findings for father. The Department noted that
the court had previously ordered it to investigate possible
Indian ancestry, but did not mention any interview




                             21
attempts, other than the December 2, 2019 interview when
father denied Indian ancestry.
       The court did not inquire about the Department’s
ICWA investigation or make any ICWA findings at the six-
month review hearing.
       Father contends the Department’s and the juvenile
court’s failure to investigate father’s claim of possible Indian
ancestry is error requiring reversal of the court’s
jurisdictional findings and dispositional orders.
       “Congress enacted ICWA in 1978 in response to ‘rising
concern in the mid-1970’s over the consequences to Indian
children, Indian families, and Indian tribes of abusive child
welfare practices that resulted in the separation of large
numbers of Indian children from their families and tribes
through adoption or foster care placement, usually in non-
Indian homes.’ [Citation.]” (In re Isaiah W. (2016) 1 Cal.5th
1, 7 (Isaiah W.).) “In California, . . . persistent
noncompliance with ICWA led the Legislature in 2006 to
‘incorporate[] ICWA’s requirements into California statutory
law.’ [Citations.]” (In re Abbigail A. (2016) 1 Cal.5th 83, 91;
see also In re Breanna S. (2017) 8 Cal.App.5th 636, 650
[California law “incorporates and enhances ICWA’s
requirements”].) Both ICWA and California law define an
“Indian child” as a child who is either a member of an Indian
tribe or is eligible for membership in an Indian tribe and is
the biological child of a member of an Indian tribe. (25
U.S.C. § 1903(4); § 224.1, subds. (a) & (b); see also In re
Elizabeth M. (2018) 19 Cal.App.5th 768, 783.)




                              22
      The court and the Department have an affirmative and
continuing duty under the ICWA and related California law
to inquire whether a child who is the subject of a dependency
proceeding is or may be an Indian child. (Isaiah W., supra, 1
Cal.5th at pp. 7–8.) The scope of the duty of inquiry is
defined in regulations promulgated under ICWA (see 25
C.F.R. § 23.107 et seq. (2016)), California statutes and rules
of court. (In re T.G. (2020) 58 Cal.App.5th 275, 290–291.)
We apply the federal and state statutes in effect on the date
of the hearing. (In re A.M. (2020) 47 Cal.App.5th 303, 321.)
      The Department’s initial duty of inquiry at the
beginning of a child welfare proceeding includes “asking the
child, parents, legal guardian, Indian custodian, extended
family members, others who have an interest in the child,
and the party reporting child abuse or neglect, whether the
child is, or may be, an Indian child.” (§ 224.2, subd. (b).)
The court must inquire at each party’s first appearance,
whether any participant in the proceeding “knows or has
reason to know that the child is an Indian child.” (§ 224.2,
subd. (c).) Part of the initial inquiry also includes requiring
each party to complete the ICWA-020 form. (Cal. Rules of
Court, rule 5.481(a)(2)(C).)
      When information is provided “suggesting that either
the parent of the child or the child is a member or may be
eligible for membership in an Indian tribe,” there is reason
to believe that an Indian child is involved in a proceeding,
and further inquiry is required. (§224.2, subd. (e)(1); In re
T.G., supra, 58 Cal.App.5th at p. 290, fn. 14.) As relevant




                              23
here, further inquiry includes interviewing parents and
extended family members to obtain information such as the
names of the child’s “biological parents, grandparents, and
great-grandparents, . . . as well as their current and former
addresses, birth dates, places of birth and death, tribal
enrollment information of other direct lineal ancestors of the
child, and any other identifying information, if known.”
(§ 224.3, subd. (a)(5)(C); see also § 224.2, subd. (e)(2)(A); Cal.
Rules of Court, rule 5.481(a)(4)(A).) The agency engaging in
further inquiry should also contact the Bureau of Indian
Affairs, the State Department of Social Services, and any
tribes the child may be affiliated with, and anyone else, that
might have information regarding the child’s membership or
eligibility in a tribe. (§ 224.2, subds. (e)(2)(B) & (e)(2)(C);
Cal. Rules of Court, rule 5.481(a)(4)(B) & (C).)
      If the court or the Department has reason to know that
the child is an Indian child under ICWA, then the relevant
tribes must be given notice of the proceedings. (25 U.S.C.
§ 1912(a); §224.3, subd. (a).)
      The Department concedes that after the court directed
the Department to interview any available paternal relatives
about father’s claim of Indian ancestry, the Department’s
reports did not reflect any inquiry efforts, and the court did
not make any ICWA findings at the six-month review
hearing. The Department does not oppose a remand of this
matter to permit the juvenile court to direct the Department
to conduct further inquiry and to make ICWA findings and
orders.




                               24
      Because both the Department and the court are under
a continuing duty of inquiry (Isaiah W., supra, 1 Cal.5th at
pp. 10–15), we conditionally affirm the court’s orders and
remand the matter for the juvenile court to carry out the
requirements of section 224.2, subdivision (e), and direct the
Department to make and document its efforts to interview
paternal relatives to determine whether there is reason to
know that minor is an Indian child, and to make ICWA
findings as warranted.

                       DISPOSITION

     The juvenile court’s September 30, 2020 orders are
conditionally affirmed. The matter is remanded to the
juvenile court with directions to comply with ICWA and
Welfare and Institutions Code, section 224.2, subdivision (e).



           MOOR, J.

     We concur:




           BAKER, Acting P. J.               KIM, J.




                              25